UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1773


RENIECE L.W. KABANDO,

                    Plaintiff - Appellant,

             v.

DANA J. BOENTE, United States Attorney, Eastern District of Virginia; DENNIS
C. BARGHAAN, JR., Assistant United States Attorney, Eastern District of
Virginia; STEVEN E. GORDON, Assistant United States Attorney, Eastern
District of Virginia,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:17-cv-00076-TSE-TCB)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reniece L.W. Kabando, Appellant Pro Se. Rebecca Sara Levenson, Assistant United
States Attorney, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reniece L.W. Kabando appeals from the district court’s January 24, 2017, order

denying her motion for an expedited hearing and self-styled “Motion for Exparte” and

May 31, 2017, order dismissing her amended complaint under 28 U.S.C. § 1915(e)

(2012) and denying leave to amend that complaint. On appeal, we confine our review to

the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Kabando’s

informal brief * does not present specific arguments challenging the bases for the district

court’s dispositions, Kabando has forfeited appellate review of the court’s orders.

See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we

affirm the district court’s orders. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




       *
         Kabando states in her informal brief that she needs assigned counsel. To the
extent that Kabando is requesting the appointment or assignment of counsel on appeal,
that request is denied.


                                            2